Citation Nr: 0622344	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  00-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected spinal stenosis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than August 6, 
2004 for the award of additional disability for radiculopathy 
of the right lower extremity.

3.  Entitlement to an effective date earlier than August 6, 
2004 for the award of additional disability for radiculopathy 
of the left lower extremity.

4.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the left lower extremity, 
currently evaluated as 10 percent disabling.





REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1963 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which assigned a 10 percent 
disability rating for the veteran's service-connected spinal 
stenosis and which later assigned separate 10 percent 
disability ratings for radiculopathy of the lower extremities 
effective October 28, 2004.  The veteran has disagreed with 
the assigned disability ratings and the effective date 
assigned for the separate disability ratings for 
radiculopathy of the lower extremities.

A RO rating decision in April 2005 granted an earlier 
effective date of August 6, 2004 for the bilateral lower 
extremity radiculopathy.  The veteran and his representative 
indicated continued dissatisfaction with this effective date 
in subsequent correspondence to the RO.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

As will be detailed further in the REMAND portion of the 
decision below, the veteran filed a notice of disagreement as 
to the 10 percent disability ratings assigned to his service-
connected lower extremity disabilities.  A statement of the 
case (SOC) has not been issued as to that aspect of the 
veteran's appeal.  Accordingly, the issues of entitlement to 
increased disability ratings for service-connected 
radiculopathy of the lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

The Board observes that the veteran has not challenged the 
effective date assigned for service-connection for the spinal 
stenosis, April 1, 1996.  This appears to be the date of his 
initial contact with VA.  

In an April 2006 statement, the veteran contended that he 
"should qualify [for] and receive unemployability."  It 
appears that the veteran is attempting to reopen his 
previously-denied claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  That issue has not yet been 
addressed by the RO, and accordingly the Board lacks 
jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  The TDIU claim is 
referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected spinal stenosis is manifested 
by pain and limitation of motion.

2.  The evidence does not show that the veteran's service-
connected spinal stenosis is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  Radiculopathy of the bilateral lower extremities was 
first medically identified on June 15, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for spinal 
stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

3.  The criteria for an effective date of June 15, 2000 for 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2005).

4.  The criteria for an effective date of June 15, 2000 for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected spinal stenosis, currently evaluated as 10 
percent disabling; and an earlier effective date for the 
assignment of additional disability for radiculopathy for 
both low extremities.

As is discussed elsewhere in this decision, Board action on 
the remaining issues on appeal, entitlement to increased 
disability ratings for service-connected radiculopathy of the 
right and left lower extremities, will be deferred pending 
additional procedural development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues of entitlement to an increased 
disability rating for service-connected spinal stenosis and 
entitlement to effective dates earlier than August 6, 2004 
for the assignment of additional disability for radiculopathy 
of the right and left lower extremities.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the three issues on appeal being 
adjudicated at this time.  Crucially, the veteran was 
informed of VA's duty to assist him in the development of his 
claims and advised of the provisions relating to the VCAA in 
a letter from the RO dated July 16, 2002.  

Specifically, the veteran was advised in the July 2002 letter 
that VA would obtain all evidence kept by the VA and any 
other Federal agency.  The July 2002 VCAA letter informed the 
veteran that records from the VAMC in Boston had been 
received.  He was also informed in the July 2002 letter that 
if he had private records to support his claim, he should 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information so that the RO could request 
those records on his behalf.  The veteran was also informed 
that he could obtain private treatment records on his own and 
submit them himself.  The July 2002 letter noted that 
statements from J.A.M., M.D., were already of record.  The 
letter stressed to the veteran: "You must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  Additionally, the letter informed him that a VA 
examination would be scheduled if necessary to adjudicate his 
claims.  

Finally, the Board notes that the July 2002 letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his increased rating claim, which was by 
rating decision in January 2000.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the appellant with 
VCAA notice prior to the adjudication in January 2000 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the July 2002 VCAA letter and his increased rating claim was 
readjudicated in the November 2003 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the appellant in proceeding to 
consider his claim on the merits.  The appellant has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to the 
veteran's claim for an increased disability rating, such as 
the instant case, Dingess dictates that the veteran is to be 
provided notice that an effective date for the award of 
benefits will be assigned if an increased disability rating 
is awarded.  

In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant as service connection has already been 
granted for all three issues.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 27, 2006.  The March 2006 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.  

With respect to the veteran's claims for earlier effective 
dates, Dingess has already been satisfied, as the claims 
themselves concern element (5).  All of the other Dingess 
elements are irrelevant to those claims.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
provided VA examinations in July 1999, February 2003 and 
October 2004, the results of which will be discussed below.  
The reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO in April 2006.  Accordingly, the Board will proceed to a 
decision on the merits as to these issues.

1.  Entitlement to an increased disability rating for 
service-connected spinal stenosis, currently evaluated as 10 
percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the January 2005 SSOC.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Codes 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned for arthritis with X-ray evidence of 
involvement of a major joint. 

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5292 or current Diagnostic Code 5242.  These 
will be discussed below.
 
(i.)  The former schedular criteria

The veteran's service-connected spinal stenosis has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5292 (2002). 

Under former Diagnostic Code 5292, effective prior to 
September 26, 2003, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating, moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating and 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
cervical spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, former 
Diagnostic Code 5292.    

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board believes that 
rating the veteran under former Diagnostic Code 5292, 
limitation of motion of the lumbar spine, is appropriate.

There is no diagnostic code specific to spinal stenosis, and 
the veteran's current complaints consist of painful motion, 
which clearly is contemplated under Diagnostic Code 5292.  
Moreover, X-rays from October 2000 demonstrate some 
degenerative joint disease at L5/S1.  The pertinent code for 
arthritis, Diagnostic Code 5003, instructs to rate under 
Diagnostic Code 5292.  

There is medical evidence of neurological symptomatology, 
specifically radiculopathy of the lower extremities.  As is 
discussed elsewhere in this decision, the RO has granted 
entitlement to service connection for radiculopathy as 
secondary to the service-connected low back disability in a 
January 2005 rating decision.  See 38 C.F.R. § 4.25 (2005); 
see also Esteban v. Brown, 6 Vet. App. 259, 261(1994) [under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately].  The remainder of 
the veteran's lumbar spine symptomatology consists of 
reported pain and limitation of lumbar spine reason.  Because 
the veteran's radiculopathy has been separately service 
connected, the Board believes that rating the veteran under 
former Diagnostic Code 5293 [intervertebral disc syndrome], 
which contemplates neurological symptomatology, is not 
appropriate.  

Neither the veteran or his representative has asked for 
utilization of diagnostic code other than Diagnostic Code 
5292.

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under former Diagnostic Code 5292.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same general rating formula.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  As 
explained above, the portion of the veteran's service-
connected lumbar spine which has not been service connected 
as radiculopathy of the lower extremities disability is not 
consistent with intervertebral disc syndrome, so the current 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.

Mittleider concerns

The Board is prohibited from rating the same symptomatology 
under two different diagnostic codes.  See 38 C.F.R. § 4.14 
(2005); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The medical evidence of record sufficiently delineates the 
symptomatology which has been separately rated as 
radiculopathy of the lower extremities so that an informed 
decision can be made as to the veteran's increased rating 
claim.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Schedular rating

(i.) The former schedular criteria

As noted above, under Diagnostic Code 5292, a 20 percent 
evaluation is warranted for moderate limitation of lumbar 
motion.

The veteran had full range of lumbar spine motion during his 
July 1999 VA examination, and virtually no limitation of 
motion of the veteran's lumbar spine has been identified on 
two subsequent physical examinations.  

During the veteran's February 2003 VA spine examination, the 
veteran was able to actively forward flex to 90 degrees with 
discomfort beginning at 70 degrees and backward extend to 30 
degrees, laterally flex to 30 degrees bilaterally and 
laterally rotate to 30 degrees bilaterally.  During the 
veteran's October 2004 VA spine examination, the veteran was 
able to actively forward flex to 90 degrees and backward 
extend to 30 degrees, laterally flex to 30 degrees 
bilaterally and laterally rotate to 25 degrees bilaterally.  

Considering these range of motion test results, limitation of 
motion of the lumbar spine is not indicative of moderate 
symptomatology required for a 20 percent disability rating.  
Indeed, all ranges of motion were normal or nearly so.  Such 
does not amount to a "moderate" loss of motion contemplated 
in a 20 percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under the provisions of former Diagnostic 
Code 5292.

(ii.)  The current schedular criteria

The veteran similarly does not manifest symptoms which would 
warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 30 
degrees or less.  In fact, the veteran's most recent range of 
motion testing in October 2004 shows forward flexion was to a 
full 90 degrees. 

Ankylosis of the entire thoracolumbar spine is not 
demonstrated in the medical evidence, and the veteran does 
not appear to contend that his back is ankylosed.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Indeed, as described above ranges of motion of the 
veteran's spine were normal or nearly so.

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 10 
percent for the veteran's lumbar spine disability under the 
current criteria.  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2005).  See DeLuca, supra.  

The veteran has complained of severe low back pain as well as 
stiffness.  However, there is no support in the objective 
medical evidence for an increased rating based on evidence of 
functional loss.  None of the VA examiners indicated 
additional functional loss due to the veteran's service-
connected lumbar spine disability.  Although it has taken 
into consideration the veteran's reports of back problems, 
such are outweighed by the lack of objective medical evidence 
which supports the veteran on this point.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

The Board notes the one finding of pain at the 70 degree mark 
during the February 2003 VA examination.  However, even with 
this, flexion was still normal. 

The Board has taken into consideration a number of reports of 
J.A.M., M.D. which described the veteran's back symptoms, 
including pain.  No functional limitations of the back were 
noted, aside from "difficulty with twisting, bending and 
lifting more than twenty pounds".   Indeed, the tenor of Dr. 
M.'s reports was that the veteran's principal problem was 
radiculopathy.  As is discussed elsewhere in this decision, 
the bilateral radiculopathy has been separately service 
connected.  The veteran is seeking increased ratings 
therefor, issues which cannot be adjudicated by the Board at 
this time.

Thus, there is no objective basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45. 



Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 10 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, April 1, 1996.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the July 2000 SOC, the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's spinal stenosis.  

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's spinal stenosis 
in the recent or remote past.  With respect to marked 
interference with employment, the veteran is currently 60 
years old and works part time as a salesman.  There is no 
indication from the medical evidence of record that his 
service-connected spinal stenosis markedly interferes with 
his ability to work beyond that which is contemplated in his 
current 10 percent disability rating.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected spinal 
stenosis.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for his service-
connected low back disability.  The benefit sought on appeal 
is accordingly denied.






	(CONTINUED ON NEXT PAGE)


2.  Entitlement to an effective date earlier than August 6, 
2004 for the award of additional disability for radiculopathy 
of the right lower extremity.

3.  Entitlement to an effective date earlier than August 6, 
2004 for the award of additional disability for radiculopathy 
of the left lower extremity.

Because these issues involve the application of the same law 
to identical facts, the Board will address them together.

Pertinent law and regulations

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2005).

Analysis

In a January 2005 rating decision, the RO granted separate 10 
percent disability ratings for radiculopathy of the right and 
left lower extremities, effective October 28, 2004.  The 
currently assigned effective date, August 6, 2004, was 
subsequently granted in April 2005.  The current appeal 
arises from the veteran's disagreement with the effective 
date assigned.

In essence, the veteran contends as follows: "the effective 
date should be from the year 2000, not 2004".  See a 
statement from the veteran dated April 5, 2006.  The 
veteran's contention is based upon medical evidence 
indicating that radiculopathy was in fact initially 
identified in 2000. 

As discussed in the law and regulations section immediately 
above, the effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2005).

The Board first notes that the veteran's claim has been in 
controversy since 1996.  He filed an initial claim of 
entitlement to service connection for his back disability in 
April 1996.  The RO initially denied service connection, and 
the veteran duly appealed that decision to the Board, which 
in December 1998 remanded the claim.  The RO granted service 
connection for the low back disability in a January 2000 
rating action, and the veteran duly appealed the initial 
disability rating assigned.  The RO eventually granted 
separate ratings for bilateral radiculopathy of the lower 
extremities.  See 38 C.F.R. § 4.25.  Thus, the date of claim 
here is April 1, 1996.

As discussed in the law and regulations section above, 
entitlement to VA benefits is based on the date of claim or 
the date entitlement arose, whichever is later.  An exception 
exists for increased ratings claims, for which entitlement 
may be granted for up to one year prior to the date of the 
claim, if it is factually ascertainable that an increased in 
disability took place within that earlier period..  

The evidence does not show, and the veteran does not contend, 
that bilateral radiculopathy of the lower extremities was 
present in the year prior to April 1996.  As noted above, he 
contends that the effective date should be in 2000.  See also 
his the February 2005 notice of disagreement.  Accordingly, 
the determination of the proper effective date for bilateral 
radiculopathy of the lower extremities will hinge on the date 
medical evidence showed that such disability existed.  See 
38 C.F.R. § 3.400, supra.

A review of the evidence reveals that radiculopathy 
associated with the service-connected spinal stenosis 
peripheral was indeed evidenced in the year 2000.  
Specifically, the veteran presented to the Boston VAMC on 
June 15, 2000, indicating increased pain and stiffness in the 
low back that radiated into the left buttocks and into the 
left leg.  Although neurological testing was normal at the 
time, the Board finds the veteran's complaints of radiating 
pain to be substantiated by other evidence of record.  Of 
particular significance is a November 7, 2000 letter from 
J.A.M., M.D., which indicates that the veteran "has had 
chronic left leg pain but recently has been having some right 
leg pain."  Dr. J.A.M. asserted in subsequently-dated 
statements that the veteran's bilateral leg pain was present 
since he first saw the veteran in November 2000.

Based on the competent medical evidence of record, the Board 
finds that bilateral radiculopathy was first medically 
identified on June 15, 2000.  As the date entitlement arose 
is later in time than the date of the receipt of the 
veteran's claim in April 1996, the appropriate effective date 
for the award of separate 10 percent disability ratings for 
radiculopathy of the bilateral lower extremities is June 15, 
2000.

In summary, based on the evidence of record, the Board finds 
that an earlier effective date of June 15, 2000 is warranted 
for the grant of separate 10 percent disability ratings for 
radiculopathy of the bilateral lower extremities.  The 
benefits sought on appeal are accordingly granted to that 
extent.


ORDER

Entitlement to an increased disability rating for service-
connected spinal stenosis is denied.

Entitlement to an effective date of June 15, 2000 for the 
award of additional disability for radiculopathy of the right 
lower extremity is granted.

Entitlement to an effective date of June 15, 2000 for the 
award of additional disability for radiculopathy of the left 
lower extremity is granted.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the left lower extremity, 
currently evaluated as 10 percent disabling.

In this case, as detailed in the Introduction above, the DRO 
granted entitlement to service connection for radiculopathy 
of the right and left lower extremities in January 2005, 
assigning separate 10 percent disability ratings.  The 
veteran filed a notice of disagreement as to the disabilities 
ratings assigned in a March 2005 statement in which he 
indicated that separate 20 percent disability ratings were 
warranted for each leg.  A SOC has yet to be issued by the 
RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a statement 
of the case (SOC) has not been issued, the Board must remand 
the claim to the agency of original jurisdiction so that a 
SOC may be issued.  

Accordingly, these two issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

After taking any evidentiary and 
procedural development which it 
deems to be appropriate, VBA should 
issue a statement of the case 
pertaining to the issues of 
entitlement to increased disability 
ratings for service-connected 
radiculopathy of the right and left 
lower extremities.  In connection 
therewith, the veteran and his 
representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


